DETAILED ACTION
Claims 1-14 were subject to restriction requirement mailed on 02/17/2022.
Applicant filed a response, and elected Group I, claims 1-9 and 11-14, and withdrew claim 10, without traverse on 02/17/2022.
Claims 1-9 and 11-14 are pending, and claim 10 is withdrawn.
Claims 1-9 and 11-14 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 11-14 in the reply filed on 02/17/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN202010375770.X, filed 05/07/2020) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 1-2, 4, 6-8 and 11-12 are objected to because of the following informalities:  
Claim 1, line 8; claim 8, line 5, recite a phrase “a lignite char”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the lignite char”.
Claim 2, line 8, recite a phrase “a solid substance A”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the solid substance A”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the feeding percentage" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to a feeding percentage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., Acid washed lignite char supported bimetallic Ni-Co catalyst for low temperature catalytic reforming of corncob derived volatiles, Energy Conversion and Management, 2019, 196, 1257-1266 (Yang) in view of Wang et al., Fuel Processing Technology, 2015, 136, 17-24 (Wang) and Blanco et al., Effect of the synthesis method on Co-catalysts based on MCM-41 for the Fischer-Tropsch reaction, Top Catal., 2011, 54, 190-200 (Blanco), and taken in view of evidence by Ren et al., Fuel 2017, 202, 345-351 (Ren).
Regarding claims 1 and 7, Yang discloses acid washed Shengli lignite supported Co catalyst was prepared (Yang, page 1257, Abstract); monometallic catalyst of Co was ion exchanged with acid washed Shengli lignite, denoted as Co/AWSL after carbonization (i.e, converting acid washed lignite to lignite char) (Yang, page 1258, right column, section 2.1, 1st paragraph), wherein the TEM image of Co/AWSL was shown in Fig. 5C (Yang, page 1261, left column, mid-section of last paragraph; Yang, page 1262, Fig. 5C), and according to Fig. 5C, Co has a particle size of nano-meter range (reading upon A method for preparing a lignite char supported nano-cobalt composite catalyst). 
	Yang further discloses the prepared catalyst was denoted as Co/AWSL after carbonization; wherein carbonization of 1 hr at 650°C under Ar atmosphere (reading upon subjecting the solid substance A to a high-temperature pyrolysis treatment to obtain a lignite char st paragraph).
	
Further regarding claims 1 and 7, Yang further discloses in preparation of acid washed Shengli lignite, Shengli lignite was converted to a filter cake (Yang, page S5 of Supplementary, 1st paragraph). Yang does not explicitly disclose the method comprises (a) crushing and screening original lignite blocks to obtain lignite particles; (b) adding a cobalt precursor and the lignite particles into a solvent and mixing, subjecting the lignite particles to an impregnating, and drying the resulting mixture after impregnating to obtain a solid substance A and (c) the cobalt precursor is selected from the group consisting of a cobalt salt and a cobalt salt solution, wherein the cobalt salt is selected from the group consisting of cobalt nitrate, cobalt carbonate and cobalt acetate, the solute of the cobalt salt solution is selected from the group consisting of cobalt nitrate, cobalt carbonate and cobalt acetate, and the solvent of the cobalt salt solution is selected from the group consisting of ethanol, water and a mixture of ethanol and water; and the solvent is selected from the group consisting of ethanol, water and a mixture of ethanol and water.

With respect to the difference (a), Wang teaches a novel catalyst prepared by loading nickel on Shengli lignite char via ion-exchange (Wang, page 17, Abstract). 
Wang specifically teaches Shengli lignite was collected from SL coal field in Xilinhot, Inner Mongolia Autonomous Region, China and it was pulverized to a particle size of 0.5-1.0 mm (e.g., crushing and screening original lignite blocks to obtain lignite particles) (Wang, page 18, left column, section 2.1).
Wang is analogous art as Wang is drawn to catalyst supported on Shenli lignite char.


With respect to the differences (b) and (c), Blanco teaches cobalt catalysts based on ordered mesoporous materials and the synthesis of the catalysts was performed by using different methods: impregnation; and ionic exchange of the metal by the template (Blanco, page 190, left column, 1st paragraph). 
Blanco specifically teaches for the impregnated material, a mass of the cobalt nitrate hexahydrate was dissolved in absolute ethanol, and the obtained solution was added to the MCM-41 (i.e., support for cobalt) and magnetic agitation was applied for 1 hr, afterwards, the solvent was kept for 12 h, until total evaporation of the solvent (Blanco, page 191, right column, 5th paragraph).
Blanco further teaches, the activity of this ionic exchanged material is similar to the impregnated catalyst (Blanco, page 199, right column, 1st paragraph)
Blanco is analogous art as Blanco is drawn to preparation of cobalt catalyst using different methods including impregnation.
In light of the disclosure of Blanco of the equivalence and interchangeability of using ionic exchange method as disclosed in Yang, with impregnation method of adding cobalt nitrate hexahydrate to ethanol, and add the support (i.e., acid washed Shengli lignite), mixing (i.e., subjecting the lignite particles to an impregnation), until total evaporation of the solvent (i.e., 

	
Regarding claim 6, Yang discloses Co loading of Co/AWSL is 4.7 wt.% (Yang, page 1259, Table 1), which suggests that the feeding percentage of cobalt to the lignite particles in Yang in view of Blanco would necessarily be about 4.7 wt.% in order to achieve the Co loading of 4.7 wt.%. 4.7 wt.% is considered to be substantially equivalent to 5 wt.% and therefore reads upon the claimed limitation of wherein the feeding percentage of cobalt in the cobalt precursor to the lignite particles in step 2) is in a range of 5 wt% to 15 wt%.

Regarding claims 4-5, Yang further discloses the lignite support was washed by HCl (Yang, page 1258, section 2.1, 1st paragraph); lignite was added to 5M HCl at 55°C for 2 h (Yang, Supplementary, page S5, 1st paragraph).
	
Regarding claims 8-9, Yang discloses carbonization for 1 h at 650 °C under Ar atmosphere. Absent showing of unexpected results or criticality with the claimed limitation of 700-900°C, it would have been obvious to one of ordinary skill in the art to use different temperature, including that presently claimed, to achieve efficient carbonization, and thereby arrive at the claimed limitation. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.
.
	
Claims 2-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Blanco as applied to claim 1 above, and further in view of Shechter, 3 benefits of ultrasonic mixers, 2019 (Shechter).
Regarding claims 2-3, as applied to claim 1, Yang in view of Blanco teaches adding cobalt nitrate hexahydrate to ethanol, and adding the support (i.e., acid washed Shengli lignite), mixing (i.e., at ambient temperature) (i.e., subjecting the lignite particles to an impregnation), until total evaporation of the solvent (i.e., drying) (Blanco, page 191, right column, 5th paragraph). 
However, Yang in view of Blanco does not explicitly disclose (a) adding the lignite particles to a solvent and ultrasonically dispersing, and then adding a cobalt precursor and continuing ultrasonically dispersing to form a mixed solution; and (b) additional drying after the solvent is evaporated/volatilized. 

With respect to the difference (a), Shechter teaches 3 benefits of ultrasonic mixers (Schechter, page 1). Schechter specifically teaches all homogenizers can effectively mix liquids, and some can mix samples of a solid a liquid, ultrasonic mixers do both (Shechter, page 2, 2nd paragraph). 
As Schechter expressly teaches, many variables impact how well a homogenizer does its job. These include size, concentration and temperature of the sample; the shape, speed, rd paragraph).
Schechter is analogous art as Schechter is drawn to mixing of liquids and solid with a liquid in general.
In light of the motivation of using ultrasonic for mixing as taught by Schechter, it therefore would be obvious to a person of ordinary skill in the art to apply ultrasonic dispersing in the process of adding cobalt nitrate hexahydrate to ethanol, adding the support (i.e., acid washed Shengli lignite), and mixing, of Yang in view Blanco, in order to have a process that is easily manipulated. 
Furthermore, while Yang in view Blanco teaches a different order of adding a cobalt precursor and the acid washed Shengli lignite, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).

With respect to the difference (b), it would be obvious to a person of ordinary skill in the art to conduct additional drying after the solvent is evaporated/volatilized, in the process of Yang in view of Blanco, in order to ensure complete removal of ethanol, and thereby arrive at the claimed invention. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/K. Z./Examiner, Art Unit 1732                                 


                                                                                                                                                                       /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732